DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims and the specification submitted on 10/11/2021 are accepted.
Acknowledgements
This office action is in response to the reply filed on 10/11/2021.
In the reply, the applicant amended claims 1, 9, 22, and 31 and cancelled claims 32-41.
Claim Objections
Claims 1-2, 4, 7-10, 13, 15, 20, 24, and 27 are objected to because of the following informalities:
In claim 1, line 7, “a second handle actuator” should read “the second handle actuator”
In Claim 1, line 8, “medical tool” should read “the medical tool”
In claim 2, line 1, “The catheter tool of claim 1” should read “The catheter of claim 1”
In Claim 4, line 2, “it” should read “the second handle actuator” 
In Claim 7, line 2, “the spindle” should read “the spindle gear” 
In Claim 8, line 1, “the spindle” should read “the spindle gear” 
In Claim 9, line 3, “a proximal region of the inner shaft” should read “the proximal region of the inner shaft” 
In Claim 10, line 2, “it” should read “the first handle actuator”
In Claim 13, line 3, “it” should read “the inner shaft”
In Claim 15, line 2, “braided material” should read “a braided material”
In Claim 15, line 3, “the shaft” should read “the inner shaft” 
In Claim 20, line 2, “the density” should “a density”
In Claim 20, line 2, “the braid construction” should read “a braid construction”
In Claim 20, line 2, “pattern” should read “a pattern”
In Claim 24, line 3, “the position” should read “a position”
In Claim 24, line 3, “the deflected section” should read “a deflected section”
In Claim 24, line 4, “the degree” should read “a degree”
In Claim 27, line 1, “a distal end of the outer shaft” should read “the distal end of the outer shaft”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10, 17, 21, 25, 27, and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly et al. (US 2017/0043158).
Regarding claim 1, Kelly et al. teaches an intravascular catheter (see Fig. 5A and see [0034], lines 15-22 indicating intravascular use of the catheter), comprising: an outer shaft (“elongate shaft 710” of Fig. 5A) with a proximal region (“proximal end 710P” of Fig. 5A) secured to a handle assembly (“handle assembly 750” and “steering assembly 650” of Fig. 5A, see Fig. 5A illustrating how the proximal end of 
Regarding claim 2, Kelly et al. discloses the catheter of claim 1 and further discloses wherein the second handle actuator (656) is in operational communication with the inner shaft (610) through one tensioning element (“pull wire 46” of Fig. 5B) extending along the inner shaft (610, see [0029], lines 11-15) and secured at a distal end (“distal end 610D” of Fig. 5A) of a deflectable section of the inner shaft (610, see [0029], lines 11-17 indicating how, “steering assembly further includes a pull band 16 coupled to a distal end 610D of shaft 610 and to pull wire 46”).
Regarding claim 3, Kelly et al. discloses the catheter of claim 2 and further discloses wherein actuation of the second handle actuator (656) causes application of a tensile force on the tensioning element (46, see [0031], lines 10-17 and Fig. 5A indicating how the tensioning element is moved in the direction “L” by rotation of the second handle actuator which thereby causes application of a tensile force on the tensioning element), to thereby cause deflection of the inner shaft (610, see [0029], lines 11-23).
Regarding claim 4, 
Regarding claim 10, Kelly et al. discloses the catheter of claim 10 and further discloses wherein the first handle actuator (750) is secured relative to the handle assembly (750/650) such that it is adapted to be rotated (see [0033], lines 8-14 and Fig. 5A indicating how “opening 707” permits slidable passage of the inner shaft into the outer shaft and “handle assembly 750” and the first handle assembly is, therefore, adapted to be rotated relative to the second handle actuator) and moved axially relative to the second handle actuator (656, see [0033], lines 8-14 and Fig. 5A indicating how “opening 707” permits slidable passage of the inner shaft into the outer shaft and note how this passage of the inner shaft into the outer shaft causes axial movement of the first handle actuator relative to the second handle actuator), wherein axial movement of the first handle actuator (750) causes axial movement of the outer shaft (710) and the medical tool (720) relative to the inner shaft (610, see Fig. 5A and note how, due to the coupling of the first handle actuator to the proximal end of the outer shaft, axial movement of the first handle actuator relative to the second handle actuator similarly causes axial movement of the outer shaft  and the medical tool relative to the second handle actuator).
Regarding claim 17, Kelly et al. discloses the catheter of claim 1 and further discloses wherein the outer shaft (710) and the inner shaft (610) are co-axial (see Fig. 6D illustrating how the inner shaft is centered within the lumen of the outer shaft such that the outer shaft and the inner shaft share a common longitudinal axis and are, therefore, co-axial with one another). 
Regarding claim 21, Kelly et al. discloses the catheter of claim 1 and further discloses wherein the medical tool (720) includes an imaging element (“radiopaque marker band 725” of Fig. 5A).
Regarding claim 25, Kelly et al. discloses the catheter of claim 1 and further discloses wherein the medical tool (720) is incased within a polymeric body (see [0027], lines 15-17 indicating how, “Receptacle 420, in some exemplary embodiments, may be formed from a medical grade polyether block amide” and further see [0034], lines 12-15 indicating how the construction of “receptacle 720” is similar to that of “receptacle 420” and further note how, the medical tool is composed of a polymer, the 
Regarding claim 27, Kelly et al. discloses the catheter of claim 1 and further discloses wherein a distal end of the outer shaft (710) extends further distally than a distal end of the inner shaft (610, see Fig. 6D illustrating how the distal end of the outer shaft extends further distally than the distal end of the inner shaft in order to allow “device 300” to fit completely inside “receptacle 720” of the outer shaft). 
Regarding claim 29, Kelly et al. discloses the catheter of claim 1 and further discloses wherein the first handle actuator (750) is distal to the second handle actuator (656, see Fig. 5A illustrating how the first handle actuator is disposed further distally as compared to the second handle actuator).
Regarding claim 30, Kelly et al. discloses the catheter of claim 1 and further discloses wherein the first handle actuator (750) and the second handle actuator (656) are disposed at a distal end of the handle assembly (750/650, see Fig. 5A illustrating how the first and second handle actuators are both disposed at the distal end of the handle assembly since majority of the handle assembly is disposed proximal relative to both the first handle actuator as well as the second handle actuator). 
Regarding claim 31, Kelly et al. discloses the catheter of claim 1 and further discloses the second handle actuator (656) comprising “tapered member 652” (see [0031], lines 1-3 and Fig. 5A-5B illustrating how “tapered member 652” contributes to the formation and function of “actuator 656” by coupling the inner shaft to “actuator 656”), wherein the first handle actuator (750) is directly adjacent to the second handle actuator (656/652) when the first handle actuator (750) is in a neutral position (see Fig. 5A illustrating how fully inserting the inner shaft into the outer shaft would form a neutral position wherein the first handle actuator is directly adjacent to the second handle actuator). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2017/0043158) as applied to claim 1 above, and in further view of Chow et al. (US 2005/0070844).
Regarding claim 9, Kelly et al. discloses the catheter of claim 1. Kelly et al. does not, however, disclose wherein the inner shaft comprises a deflection portion in which the inner shaft is adapted to deflect when the second handle actuator is actuated, wherein the deflection portion is more flexible than a proximal region of the inner shaft that is disposed proximal to the deflection portion.
In the same field of endeavor, Chow et al. teaches an intravascular catheter (“deflectable catheter assembly 100” of Fig. 1, see [0129], lines 1-5 indicating intravascular use of the catheter), comprising an elongate shaft (“catheter shaft 101” of Fig. 1) with a proximal region secured to a handle assembly (“catheter handle 200” of Fig. 1), the handle assembly (200) including an actuator (“deflection control 202” of Fig. 1), the handle actuator (202) be in operable communication with the elongate shaft (101) such that actuation of the handle actuator (202) deflects the elongate shaft (101, see [0219] indicating how, “the deflection control 202 is incorporated into the distal adapter 220 to allow the inner housing 212 to be moved proximally or distally relative to the outer housing 228 to control the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner shaft of the catheter of Kelly et al. such that the inner shaft comprises a deflection portion in which the inner shaft is adapted to deflect when the second handle actuator is actuated, wherein the deflection portion is more flexible than a proximal region of the inner shaft that is disposed proximal to the deflection portion as taught by Chow et al. Such a modification would be advantageous because it provides the proximal region with greater ability to transmit torque while the deflection portion of the inner shaft deflects (see [0069], lines 14-19).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2017/0043158) as applied to claim 1 above, and in further view of Webler et al. (US 2004/0059288).
Regarding claim 11
In the same field of endeavor, Webler et al. teaches a steerable catheter (“tendon deflection system 100” of Fig. 1-2) which comprises a first axially extending pull wire (“section 112a” of Fig. 1) and a second axially extending pull wire (“section 112b” of Fig. 1), wherein in a deflecting section (“section 106” and “section 108” of Fig. 1) of the catheter shaft (“shaft 116” of Fig. 1-2) the first and second pull wires (112a and 112b) transition from being approximately 180° apart (see Fig. 1 illustrating how in “section 104” the pull wires are approximately 180° apart) to being less than 10° apart (see Fig. 1 illustrating how pull wires are less than 10° in “section 108”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner shaft of the catheter of Kelly et al. such that the inner shaft comprises a first axially extending pull wire and a second axially extending pull wire as taught by Webler et al., and wherein in a deflecting section of the inner shaft the first and second axially extending pull wires transition from being approximately 180° apart to being less than 10° apart as is further taught by Webler et al. Such a modification would provide wherein in a deflecting section of the inner shaft the first and second axially extending pull wires are less than 10° apart and wherein the deflecting section is positioned at a distal region of the inner shaft as taught by Webler et al. (see Fig. 1-2 illustrating the deflecting section at a distal region of the elongate shaft). Such a modification would be advantageous because it creates a significantly high bending moment in the deformable portion of the catheter shaft (see [0021], lines 1-3 of Webler et al.).
Regarding claim 12, Kelly et al. in view of Webler et al. teaches the catheter of claim 11 and further teaches wherein in a portion of the inner shaft (610) proximal to the deflecting section, the first and second axially extending pull wires diverge from one another and are about 180° apart from one another around the inner shaft (610, see Fig. 1 of Webler et al. illustrating how in a portion of the elongate shaft which is proximal to the deflecting section, “sections 106, 106”, the first and second axially extending pull wires diverge from one another and are about 180° apart from one another along . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2017/0043158) in view of Webler et al. (US 2004/0059288) as applied above to claim 11, and in further view of Stevens-Wright et al. (US 5,462,527), hereinafter referred to as Stevens-Wright.
Regarding claim 13, Kelly et al. in view of Webler et al. teach all of the limitations of claim 11. Kelly et al. does not, however, teach wherein the inner shaft comprises a third axially extending pull wire that is positioned relative to the first and second pull wires to straighten the inner shaft after it has been deflected.
In the same field of endeavor, Stevens-Wright teaches an intravascular catheter (Fig. 1-8) comprising an elongated catheter shaft (“shaft 10” of Fig. 1-2) wherein the elongated catheter shaft comprises first and second axially extending pull wires (“pull cables 32b and 32d” of Fig. 3-8). Stevens-Wright further teaches wherein the shaft comprises third and fourth axially extending pull wires (“stiffening wires 43b and 43d” of Fig. 5) which are positioned relative to the first and second pull wires (32b/32d) to straighten the shaft (10) after it has been deflected (see Col. 5, lines 3-9 indicating how, “contain respective stiffening wires 43b and 43d to reduce axial twisting of proximal section 15.” Examiner notes how third and fourth axially extending pull wires must pull on the shaft to some degree in response to applied forces in order to reduce axially twisting as a result of the applied forces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner catheter shaft of the modified catheter of Kelly et al. in view of Webler et al. such that the inner catheter shaft further comprises the third and fourth axially extending pull wires embedded within the inner shaft as taught by Stevens-Wright. Such a modification .
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2017/0043158) in view of Webler et al. (US 2004/0059288) as applied above to claim 11, and in further view of Sutermeister et al. (US 2015/0174363).
Regarding claim 14, Kelly et al. in view of Webler et al. teach all of the limitations of claim 11. Kelly et al. does not, however, teach wherein the first and second pull wires are each interwoven within a braided material in the inner shaft.
In the same field of endeavor, Sutermeister et al. teaches an intravascular catheter (“guide catheter 100” of Fig. 1) comprising an outer catheter shaft (“introducer sleeve 104” of Fig. 1) and an inner catheter shaft (“tubular member 102” of Fig. 1) wherein the inner catheter shaft (102) comprises first and second axially extending pull wires (“steering wires 114” of Fig. 1-2, see Fig. 2 illustrating presence of at least a first and second axially extending pull wire). Sutermeister et al. further teaches wherein the first and second pull wires (114) are each interwoven within a braided material (“reinforcing braid 108” of Fig. 2) within the inner shaft (see Fig. 2 illustrating how pull wires are interwoven within braided material within the inner shaft).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner catheter shaft of the modified catheter of Kelly et al. in view of Webler et al. such that it further comprises the braided material taught by Sutermeister et al. within the inner shaft wherein the first and second pull wires of Kelly et al. in view of Webler et al. are each interwoven within the braided material as is further taught by Sutermeister et al. Such a 
Regarding claim 15, Kelly et al. in view of Webler et al. teaches the catheter of claim 11 and further teaches wherein the first and second pull wires (46) each have a distal region (see Fig. 5A of Kelly et al. illustrating how the first and second pull wires of Kelly et al. in view of Webler et al. each have a distal region which is adjacent to “distal end 610D” of the inner shaft), and wherein the distal regions each extend more orthogonally to a longitudinal axis than in a steerable section of the inner shaft (see Fig. 5A illustrating the inclusion of “pull band 16” on an exterior surface of the inner shaft and see [0029], lines 15-17 indicating how, “steering assembly further includes a pull band 16 coupled to a distal end 610D of shaft 610 and to pull wire 46” and note how a portion of the distal region of each pull wire must, therefore, extend more orthogonally to the longitudinal axis in order to contact and couple with the “pull band 16” on the exterior surface of the inner shaft). Kelly et al. does not, however, teach wherein the distal regions are interwoven within braided material in the inner shaft to secure the distal regions to the pull wires of the shaft.
In the same field of endeavor, Sutermeister et al. teaches an intravascular catheter (“guide catheter 100” of Fig. 1) comprising an outer catheter shaft (“introducer sleeve 104” of Fig. 1) and an inner catheter shaft (“tubular member 102” of Fig. 1) wherein the inner catheter shaft (102) comprises first and second axially extending pull wires (“steering wires 114” of Fig. 1-2, see Fig. 2 illustrating presence of at least a first and second axially extending pull wire). Sutermeister et al. further teaches wherein the first and second pull wires (114) are each interwoven within a braided material (“reinforcing braid 108” of Fig. 2) within the inner shaft (see Fig. 2 illustrating how pull wires are interwoven within braided material within the inner shaft) to secure the regions of the pull wires to the inner shaft (see Fig. 2 illustrating how pull wires are secured to the inner shaft via braided material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified inner catheter shaft of the modified catheter of Kelly et al. in view of Webler et al. such that the distal region of the first and second pull wires are interwoven within braided material in the inner shaft to secure distal regions of the pull wires to the shaft as taught by Sutermeister et al. Such a modification would be advantageous because braided materials provide catheter shafts with column strength and radial collapse resistance (see [0026], lines 7-12 of Sutermeister et al.).
Regarding claim 16, Kelly et al. in view of Webler et al. and Sutermeister et al. teach all of the limitations of claim 15. Kelly et al. does not, however, teach wherein the distal regions each wrap around the inner shaft at least one revolution.
In the same field of endeavor, Sutermeister et al. teaches an intravascular catheter (“guide catheter 100” of Fig. 1) comprising an outer catheter shaft (“introducer sleeve 104” of Fig. 1) and an inner catheter shaft (“tubular member 102” of Fig. 1) wherein the inner catheter shaft (102) comprises first and second axially extending pull wires (“steering wires 114” of Fig. 1-2, see Fig. 2 illustrating presence of at least a first and second axially extending pull wire). Sutermeister et al. further teaches wherein distal regions of each steering wire (114) wrap around the inner shaft (102) at least one revolution (see Fig. 3A illustrating distal region of steering wires wherein each steering wire wraps around inner shaft at least one revolution).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified intravascular catheter of Kelly et al. in view of Webler et al. and Sutermeister et al. such that the distal regions each wrap around the inner shaft at least one revolution as further taught by Sutermeister et al. Such a modification would be advantageous because it provides the steering wires with the capacity to effect rotation of a distal portion of the catheter (see [0052], lines 21-24).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2017/0043158) as applied to claim 1 above, and further in view of Fuentes (US 2012/0277671).
Regarding claims 18-19, Kelly et al. discloses the catheter of claim 1. Kelly et al. does not, however, disclose wherein one or more of the inner shaft and the outer shaft comprises a braided material. Additionally, Kelly et al. does not disclose wherein the inner shaft includes an inner layer of braided material and an outer layer of braided material. 
In the same field of endeavor, Fuentes teaches a steerable intravascular catheter (“dual braided catheter shaft 212” of Fig. 2A-2F, see [0008] indicating how, “the shaft is generally dimensioned with an outside diameter that allows the catheter to be threaded through the vessels necessary to perform the desired medical procedures”) comprising an outer catheter shaft (“outer jacket 210” of Fig. 2E) and an inner catheter shaft (“intermediate jacket 206” of Fig. 2C-2F) disposed within the outer catheter shaft (210, see Fig. 2E-2F illustrating how inner catheter shaft is disposed within outer catheter shaft). Additionally, Fuentes teaches wherein the inner catheter shaft (206) comprises an inner layer of braided material (“inner braid 204” of Fig. 2B-2F) and an outer layer of braided material (“outer braid 208” of Fig. 2D-2F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner shaft of the catheter of Kelly et al. such that the inner shaft comprises an inner layer of braided material and an outer layer of braided material as taught by Fuentes. Such a modification would be advantageous because inner layers of braided material are known to provide compression resistance (see [0039], lines 1-5 of Fuentes) while outer layers of braided material are known to provide torque transmission (see [0039], lines 5-10 of Fuentes).
Regarding claim 20, 
In the same field of endeavor, Fuentes teaches wherein the inner layer of braided material (204) and the outer layer of braided material (208) vary in the pattern of braid construction (see [0048], lines 10-13 indicating how, “braids 204 and 208 may be wound in opposite rotational senses”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner layer of braided material and outer layer of braided material of the modified catheter of Kelly et al. in view of Fuentes such that the inner layer of braided material and the outer layer of braided material vary in the pattern of braid construction as further taught by Fuentes. Such a modification would be advantageous because it can provide desired mechanical characteristics of the catheter shaft (see [0048], lines 12-13 of Fuentes).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2017/0043158) as applied to claim 1 above, and further in view of Koblish et al. (US 2010/0217184).
Regarding claim 24, Kelly et al. discloses the catheter of claim 1. Kelly et al. does not, however, disclose wherein the outer shaft has at least first and second sections axially spaced that have different stiffness, and the different stiffnesses provide for selectively controlling one or more of the position of the deflected section of the catheter relative to a distal end of the catheter, or the degree of curvature of the catheter when the catheter is deflected.
In the same field of endeavor, Koblish et al. teaches an intravascular catheter (“steerable catheter 100” of Fig. 1, see Abstract, lines 1-2 indicating intravascular use), comprising: an outer shaft (“shaft 110” of Fig. 1) with a proximal end secured to a handle assembly (“handle 130” of Fig. 1, see Fig. 1 illustrating the proximal end of the outer shaft secured to the handle assembly), a medical tool (“ring electrodes 142” of Fig. 1) axially secured to a distal end of the outer shaft (see Fig. 1 illustrating the medical tool secured to the distal end of the outer shaft), the handle assembly (130) including a first handle actuator (“actuator 131” of Fig. 1), wherein rotation of the first handle actuator (131) thereby causes deflection of the outer shaft (see Fig. 2-3 illustrating how the first handle actuator may be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer shaft of the catheter of Kelly et al. such that the outer shaft has at least first and second sections axially spaced that have different stiffness as taught by Koblish et al. such that the different stiffnesses provide for selectively controlling one or more of the position of the deflected section of the catheter relative to a distal end of the catheter, or the degree of curvature of the catheter when the catheter is deflected as is further taught by Koblish et al. Such a modification would be advantageous because it provides for improved distal torque transmission (ability of the steerable distal portion to transmit input rotational force from the handle to a distal tip) (see [0007], lines 1-6 of Koblish et al.). 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (US 2017/0043158) as applied to claim 1 above, and further in view of Schmidt et al. (US 2015/0051615).
Regarding claim 28, Kelly et al. discloses the catheter of claim 1. Kelly et al. does not, however, disclose wherein the catheter does not include a flush line.
In the same field of endeavor, Schmidt teaches an intravascular catheter (“delivery device 200” of Fig. 3, see [0002] indicating cardiovascular use), comprising: an outer shaft (“shaft member 242” of Fig. 3) with a proximal region secured to a handle assembly (“hub 254” of Fig. 3, see Fig. 3 illustrating the proximal region of the outer shaft being secured to the handle assembly); a medical tool (“holding 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of claim Kelly et al. to omit the flush line from the catheter of Kelly et al. since has been held that omission of an element involves only routine skill in the art and Schmidt et al. teaches that a flush line is not required for the intravascular catheter.  
Allowable Subject Matter
Claims 5-8, 22-23, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to dependent claim 5, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of an intravascular catheter, as claimed, specifically including wherein the second handle actuator is in rotational communication with a central gear within the handle assembly, the outer shaft and the inner shaft extending through the central gear.
Kelly et al. teaches an intravascular catheter (Figure 5A), second handle actuator (656 of Fig. 5A), handle assembly (750/650 of Fig. 5A), outer shaft (710 of Fig. 5A), inner shaft (610 of Fig. 5A); however, Kelly et al. does not teach a central gear. Thus, Kelly et al. does not teach wherein the second handle actuator is in rotational communication with a central gear within the handle assembly, the outer shaft 
In regards to dependent claim 22, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of an intravascular catheter, as claimed, specifically including wherein the medical tool includes an ultrasound transducer dimensioned for and capable of intracardiac echocardiography.
Kelly et al. teaches an intravascular catheter (Figure 5A), the medical tool (720 of Fig. 5A); however, Kelly et al. does not teach wherein the medical tool includes an ultrasound transducer. Thus, Kelly et al. does not teach wherein the medical tool includes an ultrasound transducer dimensioned for and capable of intracardiac echocardiography.
In regards to dependent claim 23, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of an intravascular catheter, as claimed, specifically including wherein the medical tool includes an ablation element. 
Kelly et al. teaches an intravascular catheter (Figure 5A), the medical tool (720 of Fig. 5A); however, Kelly et al. does not teach wherein the medical tool includes an ablation element. Thus, Kelly et al. does not teach wherein the medical tool includes an ablation element. 
In regards to dependent claim 26, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of an intravascular catheter, as claimed, specifically including a cable bundle electrically coupled to the medical tool, the cable bundle extending through the inner shaft and axially moveable relative to the inner shaft. 
Kelly et al. teaches an intravascular catheter (Figure 5A), the medical tool (720 of Fig. 5A), the inner shaft (610 of Fig. 5A); however, Kelly et al. does not teach the catheter further comprising a cable bundle. Thus, Kelly et al. does not teach the catheter further comprising a cable bundle electrically 
Response to Arguments
Objections to the Drawings – 
Amendments to the specification submitted on 10/11/2021 are sufficient in overcoming the Drawing objections present in the Office Action mailed on 05/10/2021.
Claim Rejections under 35 USC § 112 –
Amendments to the claims submitted on 10/11/2021 are sufficient in overcoming the claim rejections under 35 U.S.C. § 112 present in the Office Action mailed on 05/10/2021.
Claim Rejections under 35 USC § 102 –
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783